                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
              Cindy Martinson,                            Case No. 20-23758-kmp

              Debtor.                                     Chapter 13

Address: 6913 W. Main St., Milwaukee, WI 53214
Last four digits of Social Security No. or EIN: 9510


 NOTICE OF MOTION TO AMEND THE COURT’S JUNE 24, 2020 DOOMSDAY
ORDER TO ENLARGE THE TIME TO COMPLY AFTER DEADLINE EXPIRATION



         Cindy Martinson, the debtor, moves under Federal Rule of Bankruptcy

Procedure 9006(b)(1) to enlarge the deadlines set in the court’s June 24, 2000 order.

         Your rights may be affected. You should read these papers carefully and

discuss them with your attorney, if you have one in this bankruptcy case. (If you do

not have an attorney, you may wish to consult one.)

         If you do not want the court to grant the relief sought in motion, or if you want

the court to consider your views on the motion, then on or before July 30, 2021, you or

your attorney must:

         File with the court a written response explaining your position at:

                              United States Bankruptcy Court
                           517 East Wisconsin Avenue, Room 126
                                    Milwaukee, WI 53202

         If you mail your response to the court for filing, you must mail it early enough so

the court will receive it on or before the date stated above.

         You must also send a copy to:


Miller & Miller Law, LLC
633 W Wisconsin Ave, Ste 500
Milwaukee, Wisconsin 53203-1918
414.395.4506 ruben@millermillerlaw.com
               Case 20-23758-kmp         Doc 49   Filed 07/23/21   Page 1 of 5
                               Attorney Ruben Castillo
                             MILLER & MILLER LAW, LLC
                             633 W Wisconsin Ave, Ste 500
                              Milwaukee, WI 53203-1918


       If you or your attorney do not take these steps, the court may decide that you do

not oppose the relief sought in the motion and may determine that your failure to object

constitutes grounds to enter an order granting that relief.



                                                 Miller & Miller Law, LLC
                                                 Attorneys for Debtor

July 23, 2021                                      /s/ Ruben Castillo
                                                   Miller and Miller Law, LLC
                                                   Attorneys for Debtor
                                                   State Bar No. 1101767




                Case 20-23758-kmp    Doc 49    Filed 07/23/21   Page 2 of 5
                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



In re:
              Cindy Martinson,                             Case No. 20-23758-kmp

              Debtor.                                      Chapter 13


  MOTION TO AMEND THE COURT’S JUNE 24, 2020 DOOMSDAY ORDER TO
    ENLARGE THE TIME TO COMPLY AFTER DEADLINE EXPIRATION


         Cindy Martinson, the debtor, moves under Federal Rule of Bankruptcy

Procedure 9006(b)(1) to enlarge the deadlines set in the court’s June 24, 2020 order. The

debtor is filing and serving this motion after the expiration of those deadlines. The

debtor states that the debtor’s failure to act was the result of excusable neglect based on

the circumstances described below:

         1. On June 24, 2020, the court entered an order stating that the debtor’s Motion

            to Continue Automatic Stay is granted and the automatic stay will remain in

            effect as to all creditors, without prejudice to the rights of creditors to seek

            relief from the automatic stay, subject to the following conditions:

               a. Debtor must provide proof of homeowner’s insurance on 6913 W Main

                   St, Milwaukee, Wisconsin, the property subject to a mortgage held by

                   John Frakes Revocable Trust, by June 30, 2020.




               Case 20-23758-kmp       Doc 49     Filed 07/23/21     Page 3 of 5
      b. Debtor shall maintain homeowner’s insurance on 6913 W Main St,

          Milwaukee, Wisconsin, the property subject to a mortgage held by

          John Frakes Revocable Trust, for the remainder of this case.

      c. Debtor shall pay her water bill, in full, timely for the next six months.

      d. In the event the debtor does not act in accordance with provisions 1-3

          listed above, an affidavit of default may be submitted to the court and

          the court may rule without further hearing.

      e. This order is a Doomsday Order under this court’s Uniform Procedure

          for Doomsday Orders; it incorporates and is subject to the Uniform

          Procedure for Doomsday Orders.

2. The Debtor admits to letting her homeowner’s insurance expire briefly and to

   not making all monthly water bill payments in full. However, the Debtor now

   has paid and renewed her homeowner’s insurance. She has also made a

   payment towards her water bill. The Debtor fell behind on said obligations

   due to unexpected, significant expenses and traumatic life experiences. The

   debtor had to replace her water heater for $1,000, which was a significant

   financial setback and contributed to her falling behind on her bills.

   Additionally, the Debtor incurred expenses caring for her dying father and ill

   daughter. The Debtor believes she can pay the balance due on her water bill

   soon and has already renewed her homeowner’s insurance.




      Case 20-23758-kmp      Doc 49    Filed 07/23/21     Page 4 of 5
       3. These circumstances show that the debtor’s failure to act by the deadline set

          in the court’s June 24, 2020 order was the result of excusable neglect justifying

          the enlargement of the deadline.

       For these reasons, the debtor requests that the court enlarge the time for the

debtor to get current on her water utility charges by October 1, 2021.



                                                  Miller & Miller Law, LLC
                                                  Attorneys for Debtor

July 23, 2021                                     /s/ Ruben Castillo
                                                  Miller and Miller Law, LLC
                                                  Attorneys for Debtor
                                                  State Bar No. 1101767




                Case 20-23758-kmp    Doc 49    Filed 07/23/21    Page 5 of 5
